Citation Nr: 0712867	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a bilateral foot disability.  
The RO issued a notice of the decision in September 2002, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
October 2002.  Subsequently, in December 2002 the RO provided 
a Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.  The RO issued Supplemental Statements of 
the Case (SSOCs) in January 2003, July 2003 and April 2004.

The veteran initially requested Travel Board hearing on this 
matter in his December 2002 substantive appeal, but 
subsequently, in January 2003, opted instead to partake in a 
Decision Review Officer (DRO) hearing at the RO office, which 
took place in July 2003.  On appeal in February 2005 the 
Board remanded the case for additional development, to 
include obtaining an addendum to a medical examination 
conducted in May 2002 to determine whether the veteran 
incurred his current foot disabilities during his active 
service and securing any additional pertinent medical 
reports.  The Appeals Management Center (AMC) provided an 
SSOC in November 2005.

The Board finds that the AMC complied with the February 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

The veteran currently has bilateral foot disabilities, 
diagnosed as pes planus, hallux valgus, Morton's neuroma and 
keratosis, and although the veteran's service medical records 
(SMRs) bear no indication of bilateral foot disorders, he was 
diagnosed with pes planus within a year after his service 
discharge, and a competent medical opinion of record 
establishes that it is at least as likely as not that the 
veteran's current foot disabilities began during or as the 
result of his active service.


CONCLUSION OF LAW

Service connection for bilateral foot disabilities, to 
include bilateral pes planus, bilateral hallus valgus, 
Morton's neuroma and keratosis, is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
bilateral foot disabilities is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis
a. Factual Background
The veteran's April 1967 Report of Medical Examination for 
Pre-Induction contains a normal clinical evaluation of the 
feet, and in his accompanying Report of Medical Examination, 
the veteran disclosed that he had had no foot trouble.  

A May 1969 SMR indicates that the veteran dropped an oven 
insert on his left foot, but an X-ray taken at this time was 
negative.  

The October 1969 report of Medical Examination for Separation 
also contains a normal clinical assessment of the feet, and 
in his companion Report of Medical History, the veteran again 
indicated that he had no foot trouble.      

An October 1970 VA medical note indicates that the veteran 
was diagnosed with bilateral pes planus, asymptomatic. 

In a May 2002 VA medical examination report, the clinician 
indicated that he had not reviewed the claims file.  He noted 
the veteran's reported history of a bilateral foot disorder, 
since his active service in the 1960s, as well as his 
complaints of bilateral foot pain, stiffness and weakness.  
The veteran rated his daily bilateral foot pain as a 6/10, 
with flare-ups causing increased pain.  After a physical 
examination, the VA examiner diagnosed the veteran with 
bilateral pes planus, bilateral hallus valgus, and Morton's 
neuroma.  Bilateral tinea pedis, a fungal infection of the 
feet (skin disease) was also noted.    

At the veteran's July 2003 DRO hearing, the veteran testified 
that he served as a cook in the military, which required him 
to be on his feet often.  Hearing Transcript at 2, 3.  He 
further stated that he did not visit a clinic during service 
for any foot disability, but did consult with a physician 
about his feet in 1970.  Hearing Transcript at 3, 4.  The 
veteran conveyed that he had been diagnosed with calluses and 
warts on the bottom of his feet, but indicated that he had 
not received any inserts for his shoes.  Hearing Transcript 
at 6.  He testified that his military boots had been too big 
and that he currently had foot pain bilaterally.  Hearing 
Transcript at 8.  The veteran stated that he had no problems 
with his feet prior to his entry to active service.  Hearing 
Transcript at 8.        

VA medical reports from May 2002, October 2003 and November 
2004 indicate that the veteran had pes planus as well as 
early degenerative joint disease of the toes of both feet and 
calluses.  The veteran also had a mild hallux longus and 
bunion formation on the left foot and mild hallux valgus with 
possible bunion formation on the right.  In March 2004 the 
veteran complained of pain in the feet, and in November 2004 
and January 2005 he was diagnosed with keratosis bilaterally 
as well as plantar lesions.       

In an August 2005 Addendum, the VA examiner who had performed 
the May 2002 examination, indicated that this time he had 
reviewed the claims file, to include the veteran's SMRs, 
prior VA examinations and post-service medical records.  He 
concluded based on the evidence of record that it was "at 
least as likely as not that the veteran's present problems 
with the foot disability began during his service time."  
The clinician further stated that it would be difficult to 
truly determine that what the veteran experienced while on 
active duty was the sole cause of his current bilateral foot 
disorder, but he noted that "it can be deduced that such 
foot conditions related to hyperkeratosis, pes planus, and 
other foot abnormalities while on active duty could 
definitely lead to his present condition."       

b. Discussion 
The Board comments that the veteran currently has a bilateral 
foot disability, to include bilateral pes planus, bilateral 
hallus valgus, Morton's neuroma and keratosis.  Although the 
Board recognizes that veteran's SMRs are negative of any 
complaints of, treatment for or diagnosis of his current 
bilateral foot disorders, which would preponderate against 
his claim, the October 1970 VA medical note, dated less than 
one year after his service discharge, indicates that he had 
pes planus at that time, which weighs in favor of the claim 
and suggests the presence of such a disorder during service.  
At the very least, this evidence falls in relative equipoise 
in which case the veteran receives the benefit of the doubt 
in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
accord Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  Moreover, after 
reviewing the entire claims file and all available medical 
evidence, the August 2005 VA medical examiner determined that 
it was in fact at least as likely as not that the veteran 
incurred his current bilateral foot disabilities during his 
active service.  In light of such supportive evidence, and in 
the absence of a competent medical opinion to the contrary of 
the August 2005 Addendum, the Board grants this claim.  


ORDER

Service connection for a bilateral foot disability, to 
include bilateral pes planus, bilateral hallus valgus, 
Morton's neuroma and keratosis, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


